Name: Council Directive 69/60/EEC of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of cereal seed
 Type: Directive
 Subject Matter: agricultural activity;  marketing;  plant product;  means of agricultural production
 Date Published: 1969-02-26

 Avis juridique important|31969L0060Council Directive 69/60/EEC of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of cereal seed Official Journal L 048 , 26/02/1969 P. 0001 - 0003 Danish special edition: Series I Chapter 1969(I) P. 0044 English special edition: Series I Chapter 1969(I) P. 0049 Greek special edition: Chapter 03 Volume 4 P. 0079 Spanish special edition: Chapter 03 Volume 3 P. 0062 Portuguese special edition Chapter 03 Volume 3 P. 0062 Finnish special edition: Chapter 3 Volume 65 P. 0003 Swedish special edition: Chapter 3 Volume 65 P. 0003 COUNCIL DIRECTIVE of 18 February 1969 amending the Council Directive of 14 June 1966 on the marketing of cereal seed (69/60/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas certain provisions of the Council Directive of 14 June 1966 (2) on the marketing of cereal seed should be amended; Whereas it is appropriate to amplify the provisional measures and to authorise the use of seed of generations prior to basic seed; Whereas it is necessary to include a new species of cereal in the Directive and to fix minimum requirements for it; Whereas, if certain species of seed are not normally reproduced or marketed in the territory of a Member State, provision should be made for release of that State, under the procedure of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, from the obligation to apply that Directive in respect of the species in question; Whereas, in respect of seed satisfying less stringent requirements, certain requirements as regards marking should be reduced and the colour of the label should be altered; HAS ADOPTED THIS DIRECTIVE: Article 1The Council Directive of 14 June 1966 on the marketing of cereal seed shall be amended as prescribed in the following Articles. Article 2 1. In Article 2 (1) (A) the words "Phalaris canariensis L. Canary grass" shall be added after the words "Oryza sativa L. Rice". 2. A comma and the words "canary grass" shall be added after the words "spelt, rye" in Article 2 (1) (C) and after the words "rye, maize" in Article 2 (1) (E). 3. The following shall be substituted for Article 2 (1) (e) (a): "(a) which is of direct descent from basic seed or, if the breeder so requests, from seed of a generation prior to basic seed which can satisfy and has been found by official examination to satisfy the conditions laid down in Annexes I and II for basic seed;" 4. The following shall be substituted for Article 2 (1) (F) (a): "(a) which is of direct descent from basic seed or, if the breeder so requests, from seed of a generation prior to basic seed which has been found by official examination to satisfy the conditions laid down in Annexes I and II for basic seed;" 5. The following shall be substituted for Article 2 (1) (G) (a): "(a) which is of direct descent from basic seed, from certified seed of the first generation or, if the breeder so requests, from seed of a (1) OJ No C 108, 19.10.1968, p. 30. (2) OJ No 125, 11.7.1966, p. 2309/66. generation prior to basic seed which has been found by official examination to satisfy the conditions laid down in Annexes I and II for basic seed;" 6. The following paragraph (c) shall be added to Article 2 (2): "(c) during a transitional period of not more than three years after the entry into force of the laws, regulations or administrative provisions necessary to comply with this Directive, and by way of derogation from paragraph 1 (E), (F) and (G), certify as certified seed seed which is of direct descent from seed officially controlled in a Member State under the scheme in operation at that time and which affords the same assurances as basic seed certified in accordance with the principles of this Directive ; this provision shall apply correspondingly to the certified seed of the first generation referred to in paragraph 1 (G)." Article 3In Article 4 (1) (b) the word "maize" shall be deleted. Article 4In Article 8 (1) the word "lots" shall be substituted for the word "consignments". Article 5The following shall be substituted for Article 9 (2): "2. Packages which have been officially sealed shall not be resealed, whether one or more times, except officially. If packages are resealed, the fact of resealing, the most recent date of resealing and the authority responsible therefor shall be stated on the label required under Article 10 (1)." Article 6The following shall be substituted for Article 10 (1) (b): "(b) contain an official document, in the same colour as the label, giving the same information as that required under Annex IV (A) (a) (3), (4) and (5) for the label ; this document is not necessary if the information is printed indelibly on the container." Article 7The following shall be substituted for Article 15: "Article 15 1. The Member States shall provide that cereal seed produced directly from basic seed or from certified seed of the first generation certified in one Member State and harvested in another Member State or in a third country may be certified in the State which produced the basic seed or the certified seed of the first generation if that seed has undergone field inspection satisfying the conditions laid down in Annex I and if official examination has shown that the conditions laid down in Annex II for certified seed are satisfied. 2. Paragraph 1 shall apply in like manner to the certification of certified seed produced directly from seed of a generation prior to basic seed which can satisfy and has been found by official examination to satisfy the conditions laid down in Annexes I and II for basic seed." Article 8The date "1 July 1970" shall be substituted for the date given in the last sentence of Article 16 (2). Article 9In Article 17 (2) the word "brown" shall be substituted for the words "dark yellow". Article 10The following Article 23a shall be added: "Article 23a Upon application by a Member State, which will be dealt with as provided in Article 21, that State may be wholly or partially released from the obligation to apply this Directive in respect of certain species if seed of those species is not normally reproduced or marketed in its territory." Article 11In Annex I (2) (A) and (4) a comma and the words "canary grass" shall be added after the word "rye". Article 12 1. The following shall be substituted for the second sentence of Annex II (2): "In the case of basic seed, one fragment of Claviceps purpurea per 500 grammes shall be tolerated, and in the case of certified seed, three pieces or fragments of Claviceps purpurea per 500 grammes shall be tolerated." 2. The number "7" shall be substituted for the number "5" in the seventh column of Annex II (3) (A) (a) (bb) and (cc), and (c) (bb). 3. The seventh column of Annex II (3) (A) (b) shall be amended as follows: (a) against (aa) : the words "2 red seeds" shall be substituted for the words "1 red seed"; (b) against (bb) : the number "5" shall be substituted for the number "2"; (c) against (cc) : the number "5" shall be substituted for the number "3". 4. The words "(in 250 g)" shall be added after "0" in Annex II (3) (A) (d) (aa), sixth column. 5. The following section (e) shall be added to Annex II (3) (A): >PIC FILE= "T0001912"> 6. The following Part C shall be added to Annex II (3): "C. Special conditions in respect of the maximum content of seeds of the species Avena fatua, Avena sterilis, Avena ludoviciana and Lolium temulentum: The presence of one seed of Avena fatua, Avena sterilis, Avena ludoviciana or Lolium temulentum in a 500-gramme sample shall not be regarded as an impurity if a second sample is free from Avena fatua, Avena sterilis, Avena ludoviciana and Lolium temulentum." Article 131. The following shall be substituted for the text of Annex IV (A) (a) (1) and (2): " 1."EEC rules and standards" 2.Certification authority and Member State or their initials. " 2. However, labels giving the information required under Annex IV (A) (a) (1) of the Council Directive of 14 June 1966 on the marketing of cereal seed may be used up to but not later than 30 June 1970. Article 14The Member States shall, not later than 1 July 1969, bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 15This Directive is addressed to the Member States. Done at Brussels, 18 February 1969. For the Council The President J. P. BUCHLER